    Case 4:18-cv-00824-O Document 45-7 Filed 09/09/20                                     Page 1 of 1 PageID 632
                                             ENTRUST                                      ""


       February 22, 2019
       Attn: Dr. Steven F. Hotze
       Braidwood Management, Inc.
       202 14 Braidwood Dr., Ste. 2 15
       Houston, Texas 77450


       Re: Response to February 14, 20 19 Letter; Definition of Spouse in Braidwood' s Plan

       Dear Dr. Hotze:

       In June of 2016, the Supreme Court of the United States made their decision in
       Obergefell v. Hodges, ruling that the Due Process Clause of the Fourteenth Amendment
       guarantees same sex couples, ju st like it does opposite sex couples, the fundamental right
       to marry. As the highest legal authority, Entrust altered its definition of "Spouse" in every
       Summary Plan Description (SPD) to reflect the Supreme Court ruling.
                                                                                   I



       We do our best as a third party administrator to keep our clients' plans in full compliance
       with the law, and we firmly believe that our current definition of "spouse" in the (SPD) is
       in line with the clear law of the United Stat~s. However, we completely understand that
       you feel differently due to religious convictions and personal beliefs, which we obviously
       respect.' As the Plan Sponsor of the Braidwood Employee Benefit Plan Trust, you control
,      the terms ofyour plan. If you feel that you need to take legal action on this issue, that is
       completely up to you as the Trustee. We respect your decision to do so, but we cannot
       influence your decision one way or another on pursuing same.

       If you have any questions, I want you and Jonathan to please feel free to contact me at
       1_;11~ 1 ic,,.          :.co_,-:, or at (28 1) 368-7878 ext. 124 or Mac Meadows.
                    ·ntru .~·1:1,


       Sincerely,

        ~i:tfff -:}~
                   )JQ
                     JY
                      ~·9                j


       Kaitlyn Belew
       Compliance Attorney
                        '   .._,,,.!(
                                __(_ }
       (28 1) 368-7878 ex t. / 24
       22322 Grand Corner Dr.
       Suite 200
       Katy. TX 77494




                   o Februar /./ 20/9 l eller · De m ilion o S ouse in Braidwood 's Plan                         Page I

                            22322 Grand Corner Dr., Suite 200 Katy, TX 77494 (281) 368-7878 Fax (281) 368-7828
